 410DECISIONSOF NATIONALLABOR RELATIONS BOARDFloyd & Beasley Transfer Company, Inc.andTruckDrivers and Helpers Local Union Number 728, Af-filiatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmerica.Case 10-CA-6817September 13, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn June 12, 1967, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended dismissal of those al-legations of the complaint. Thereafter, the Respond-ent and the General Counsel filed exceptions to theDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner. IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Floyd & BeasleyTransfer Company, Inc., Atlanta, Georgia, its of-ficer, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recom-mended Order.2IWhile not in total agreement with the Trial Examiner's reasoning, weare persuaded, as he was, that the Respondent utilized Helton's un-willingness to volunteer for overtime work as a pretext to discharge himbecause of his union activities In reaching this conclusion, we rely on thefollowingThe relative inoffensiveness of Helton's conduct, consideringits nature and extent, the Respondent's union-directed animosity, its un-lawful conduct found herein which violated Section 8(a)(1) of the Act, andthe fact that part of such unlawful conduct was directed specificallytoward Helton, who was known to the Respondent as the leader of its em-ployees' union activitieszDelete from paragraph 2(d) of the Trial Examiner's RecommendedOrder that part thereof which reads "to be furnished" and substitutetherefor "on forms provided"TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR M. GOLDBERG, Trial Examiner: Upon anamended charge filed on February 10, 1967, by TruckDrivers and Helpers Local Union Number 728, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America (hereincalled the Union or the Teamsters), complaint issued onFebruary 21, 1967, alleging that Floyd & BeasleyTransfer Company, Inc. (herein called the Company orthe Respondent), had violated Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended (hereincalled the Act). The alleged 8(a)(1) conduct consisted ofvarious threats to the employees if the Union's organiza-tional campaign succeeded, interrogation of the em-ployees concerning their involvement with the Union,and solicitation of employee disavowal of the Teamsters.Respondent was also alleged to have discharged HowardHelton and Robert Stephens in violation of Section8(a)(3) and (1) of the Act.Respondent admitted the discharges of Helton andStephens and its refusal to reinstate them and that its ter-minal manager had prepared and made available to theemployees for their signature a written statement statingin substance that the employee signing did not wish unionrepresentation or to engage in union activities. OtherwiseRespondent denied all the material allegations of the com-plaint.All parties participated in the hearing at Atlanta, Geor-gia, on April 5 and 6, 1967, and were afforded full oppor-tunity to be heard, to introduce evidence, and to examineand cross-examine witnesses. All parties waived oral ar-gument and the filing of briefs.Based upon the entire record in the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDING OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleged, the answer did not controvert,and I find that Floyd & Beasley Transfer Company, Inc.,is, and has been at all times material herein, an Alabamacorporationwith its principal office at Sycamore,Alabama, and terminal facilities at Sycamore, Bir-mingham, and Lanett, Alabama; Atlanta, Georgia; andGreenville, South Carolina; and is engaged as a commoncarrier by motor vehicle in the interstate transportation offreight. Only Respondent's operation in Atlanta, Georgia,is involved in this proceeding.During a representative 12-month period Respondentreceived in excess of $50,000 from the interstate trans-portation of freight.Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and meets theBoard's standards for asserting jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDTruck Drivers and Helpers Local Union Number 728,affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.167 NLRB No. 54 FLOYD & BEASLEY TRANSFER CO., INC.411III.THE UNFAIR LABOR PRACTICESA. The Union Organizes and Petitions for Election:Interrogation and ThreatsOn September 6, 1966, when James Pate returned toRespondent's employ as manager of the Atlanta terminalafter an absence of more than 2 years, the employees atthe terminal were not represented by a labor organization.In December 1965, the employees had held a union meet-ing.However, after Jules Beasley, then Respondent'svice president, came to Atlanta in response to a letterfrom the men and satisfied certain of their demands, in-cluding the elimination of compulsory Saturday overtime,there was no furtherunionactivity until the events herein.After Pate became terminal manager he took steps toget more work done during regularly scheduled workinghours and to have the men work less overtime.During September, rumors of union activity among theemployeesatRespondent'sBirmingham terminalreached the Atlanta installation. Howard Helton, oneof Respondent's city pickup drivers, arranged a meetingat the union hall on September 15, 1966, for the Atlantaterminal employees. Thereafter the Union filed with theBoard'sRegional Office a petition for election uponwhich a hearing was held on October 10, 1966.Between September15andOctober 10, TerminalManager Pate interrogated various employees about theirown union sympathy and activity and that of other empl-oyees.' During the same period Pate threatened Helton,Ellis, and Holloway that Respondent would close the At-lanta terminal if the Union's organizational campaignwere successful.2 I find that by these acts Respondentviolated Section 8(a)(1) of the Act.3As noted, the hearing on the Union's petition forrepresentation election was held on October 10, 1966.Howard Helton testified for the Union at that hearing.Helton received his subpena to testify on October 7 atwhich time he showed the document to Pate. Pate com-mented that he wished the employee had forgotten the"damned thing" but it appeared that they had not.4B.Employees Refuse to Make the Caterpiller RunEach night Respondent picks up rush freight in Atlantafrom the Caterpiller Tractor Co. and theInternationalHarvester Co. for delivery to dealers for those companiesin Birmingham,Alabama. This special run, which takesabout 2 or 3 hours to complete, is made after regularworking hours. The freight, which consists of repair parts,is picked up from Respondent's Birmingham terminal bythe consignees before regular working hours. This after-hours pickup in Atlanta was known as the Caterpiller run.On October 19, 1966, the employee regularly assignedto make the Caterpiller run quit his job with RespondentThat day Pate asked a group of seven employees for avolunteer to make the run. Included in the group wereHelton, Stephens, Holloway, Richard Ellis, and McIn-tyre.Those named refused the assignment which wastaken that night by Milton Warren.The foregoing account of the October 19 incident isbased on the credited testimony of Helton and Stephens.Pate's version was that on October 19 he had asked inturn each employee present to make the run and hadwarned that Respondent would not tolerate anotherrefusal to work overtime. The employees denied that Patehad issued that warning. I credit their testimony. In anyevent Pate did not claim to have told the men that a futurerefusal to work overtime would result in discharge.C. PatePolls the EmployeesDuring working hours on November 11, 1966, all em-ployees in the bargaining unit at Respondent's Atlantaterminal were called to Pate's office. There, with rateclerk James Denny present, Pate handed each employeea prepared form to read and sign if he agreed with the fol-lowing statements which appeared thereon:I,DO NOT WISHTO HAVE ANY PARTIN UNIONIZINGTHE ATLANTA OPERATIONS OF FLOYD & BEASLEYTRF COMPANYINC., AND DO NOT WISH TO BE AMEMBER OFANY LOCALUNION WHICH MIGHT TRYTO FORM INTHE ATLANTATERMINAL.SIGNED . . . . .DATE ......All but two of the employees, Carithers and Eidson,refused to sign. Ellis refused, saying he had to go alongwith the rest of the boys. Pate asked how Ellis knew theway the rest were going, to which Ellis gave an evasiveanswer. The other employees who testified stated theymerely refused to sign when asked to do so by Pate. Dur-ing each employee's interview Denny indicated the em-ployee's visit to the office on a list he maintained at Pate'srequeSt.5Viewed as interrogation, I find that Pate's conduct wasunlawful. Prior to November 11 Pate had made known tothe employees his opposition to the Union; the informa-tion sought identified with certainty the union sympathyof each of the employees; Pate, the interrogator, waschief supervisor at the Atlanta terminal, a person whoseauthority to speak for management the employees had noreason to doubt; the interrogation took place in Pate'sprivate office, was widespread covering all employees inthe unit, with the employees required to openly state theirsupport for the Union; and , with all but two of the em-ployees refusing to sign the statement, clearly the replieswere truthful as the subsequent vote in the Board-con-ducted election yielded only one vote against the Union.On the basis of all the evidence and the considerationsstated, it is found that on November 11, Respondent un-lawfully interrogated its employees about their unionThis finding is based on the creditied testimony of Robert Stephens,Noah Jackson Eidson, Howard Helton, Jerry McIntyre, Joel LamarJackson, and Bobby Joe Holloway2This finding is based on the credited testimony of the employeesnamed3The complaint alleged that Respondent violated Section 8(a)(1) of theAct bythreats of discharge for engaging in union activity In the absenceof evidence supporting this contention I shall recommend dismissal of thatallegation of the complaintThis finding is based on Helton's credited testimony Pate testifiedthat his only comment when shown Helton's subpena was, "Well,Howard, it looks like you got a subpoena to appear " I do not credit Pate'sversion of this conversation,nor do I credit Pate's claim that he had notdiscussed the Union with anyone, including his superiors in Sycamore,Alabama,at any time,including the period before the representation hear-ing, other than on the occasion discussedinfrawhen all employees werecalled to his office5All employees came in alone except Lamar Jackson and Henry Seal,dock employees, who came to the office together 412DECISIONSOF NATIONALLABOR RELATIONS BOARDmembership and sympathies,inviolation of Section8(a)(1) of the Act.Bryant ChuckingGrinder Company,160 NLRB 1526;Bourne v.N.L.R.B.,332 F.2d 47, 48(C. A. 2).Further,the statement which Terminal Manager Pateprepared and offered to each employee for signature con-stituteda disavowal of union affiliation.It is wellestablished that an employer violates Section 8(a)(1) ofthe Act bypreparing and soliciting employee revocationof union affiliation.Normandy Square Food Basket, Inc.,163 NLRB369;N.L.R.B. v.Yale Mfg.Co., 356 F.2d69,72-73 (C.A. 1).In the Board-conducted representation election onNovember 30, 1966,14 votes were cast for the Union, 1vote was registered against representation,and there was1challenged ballot.Howard Helton who had been theUnion's only witness at the representation hearing servedas well as its only observer at the election.Certificationof the Union as bargaining representative of the Atlantaemployees issued on December 8, 1966.D. The Discharges1.The events of January 5, 1967Bobby Joe Holloway was scheduled to start work at9:30 a.m. On the morning of January 56 Holloway wenttoDispatcher Charles E. Puckett's office to ask if hecould make the Caterpiller run that night. Holloway hadearned that Nichols, the part-time employee assigned totheCaterpiller and InternationalHarvester pickups,,would not be able to report for work that day. WithPuckett in the dispatcher's office was Allen Carithers,Respondent's oldest employee in length of service. Hol-loway asked Puckett to put his request for the Caterpillerrun to Pate. When Puckett replied he could not ask Pateat that time, Holloway said to forget the matter becausehe had to know then so as to be able to inform his wife ofthe overtime work. At the time Carithers, pointing to histimecard in its first position in the rack, commented thatif anyone was to get the overtime on the Caterpiller run itwould be he.During the course of the morning' Stephens asked Pateif he could make the Caterpiller run that evening as hewould be staying late at the terminal to pick up hispaycheck.8 Pate told Stephens he was awaiting a call fromNichols as to whether the latter would be in to work thatday. Pate promised to get word to Stephens if he couldmake the run.Shortly before their regular quitting time of 7 p.m. agroup of employees went to the dispatcher's office wherePuckett was asked who was making the Caterpiller runthat night. Puckett told the men that Terminal ManagerPate would make the pickup.9 Puckett then left.Shortly thereafter Puckett returned to the area wherethe drivers were assembled and asked for a volunteer tomake the Caterpiller run. In the absence of a volunteer,Puckett then called upon each of the men present byname to undertake the pickup. First Puckett askedRobert Stephens. Stephens replied that he had asked forthe run in the morning but had told Puckett he wanted toknow before quitting time if the assignment would be his.Since he had not been so informed, Stephens said he hadmade other plans.Puckett then asked Holloway to make the pickups.Holloway also pointed out that he had asked for the as-signment that morning and that as early as half-hour be-fore Puckett had said someone else would make the run.Richard Ellis refused to make the run and William Leetold Puckett he rode to work with Helton and if he stayedto make the pickup would have no way of getting home.Helton in turn informed Puckett he could not make therun because if he did his rider would be without transpor-tation. In any event, Helton said, he had other plans forthe evening. Puckett then asked Helton if he was refusingtomake the run. This question had not been put to theother employees. Helton repeated his reasons for turningdown the overtime.Itwas now 7 p.m. Puckett approached Noah JacksonEidson who was scheduled to work until 8 p.m. and askedEidson to take the Caterpiller run. Eidson refused sayinghe could not complete the pickups within the 1 hourremaining in his workday. Puckett then called Pate athome and reported to him on the status of the Caterpillerrun. Pate asked to speak to Eidson and asked that Eidsonmake at least one of the pickups before leaving work. Eid-son refused to do so. Thereafter in another conversationPate told Puckett he had done all he could. The Cater-piller and International Harvester pickups were not madethat night.2.The dischargesThe followingmorning, January 6,asHelton,Stephens,and Eidsonreportedtowork they were in-dividually called to Pate's office where Pate asked eachin turn why he had refused to make the Caterpiller run.Helton and Stephens repeated their reasons as stated toPuckett the night before.At the conclusion of each inter-view Pate discharged each employee in turn.3.Findings and conclusionsThe complaint alleges that Respondent violated Sec-tion 8(a)(3) and (1) of the Act by the discharges ofStephens and Helton. The original charge filed had al-leged that Eidson's discharge had also been in violation oftheAct.However, an amended charge, on which thecomplaint herein was based, dropped Eidson as an al-leged discriminatee. I can see no distinction betweenStephens' and Eidson's situations.The limit of Stephens' union activity had been the ex-ecution of a Teamsters authorization card and attendanceat union meetings. This was true as well of many if notmost of the other employees. Equally significant is the6Unless otherwise noted all dates hereafter were in 19677 Stephens stated the conversation took place between 9 and 9.30 a inPate and Puckett placed the time about noon. Since the time of the meet-ing has no bearing on the issues herein,Imake no determination of thisminor point.8Friday was payday. The payroll was made up at the Sycamore officeand delivered by truck to the Atlanta terminal about midnight onThursday9Employees Helton, Holloway, and Richard Ellis testified that Pucketthad said Pate would make the run Puckett denied making such a remarkIcredit the employees Based on his demeanor while testifying, I wouldhave expected Puckett to give such a flip reply to the employees Amongother things, Puckett referred to these unfair labor practice proceedings as"monkey business " Puckett also claimed that during the day on January5 he had insisted to Helton and Stephens that they make the Caterpillerrun I do not credit Puckett when his account of the events conflicts withthat of Helton and Stephens. FLOYD &BEASLEY TRANSFERCO., INC.413fact that by his actions on January 5 Stephens had givenRespondent cause to believe it could rely on him to makethe Caterpiller run. Stephens had asked for the run and atthe time had said he would be at the terminal that night toawait the arrival of the payroll from Sycamore. UnlikeHolloway who had said he needed an answer to hisrequest for the overtime work at the time he spoke toPuckett, Stephens had put no time limit on when the workcould be assigned. Thus, based on my finding thatRespondent's stated reason for Stephens' discharge ringstrue and in the absence of any union activity on his part towarrant a finding that he had been singled out for reprisal,Ishall recommend dismissal of the allegation of the com-plaint based on Stephens' discharge.As to Helton I find that the facts compel a finding ofviolation. Helton was the leader of the union movement.Itwas Helton who arranged for the first Teamsters meet-ing which led to the demand for recognition and the peti-tion for election. Helton as well appeared for the Unionas its witness at the representation hearing and was theUnion's observer at the election. Thus, Helton's unionactivity was outstanding. Moreover, unlike Stephens whohad asked for the run and Eidson who could have takencare of part of the Caterpiller run during his regularschedule of hours, Helton had in no way given Respond-ent reason to rely on him to make the run on January 5.Helton was asked only once to make the pickups and thisat a time when other employees as well turned downPuckett's plea for a volunteer. Among the factors I haveconsidered in reachingmy conclusion herein wasPuckett's statement that he could not ask Lee to make therun because Lee was dependent on his ride to get to hishome that night. However, it was with Helton that Leewas to reach his home and Puckett was not loathe to de-mand that Helton make the run. The pretext is clearbecause it was for Helton's refusal under circumstancestowork overtime and thus leave Lee stranded that theunion leader was discharged.Ifind that Respondentseized upon its need for an employee to make the Cater-piller run on January 5 to make Helton's refusal to un-dertake the assignment the pretext upon which to end hisemployment.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above,occurring in connection with Respondent's in-terstate operations described in section 1, above, have aclose,intimate,and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found the Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act, I shallrecommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act.Having found that Respondent unlawfully dischargedHoward Helton, I shall recommend that Respondent beordered to reinstate him to his former or a substantiallyequivalent position of employment, without prejudice tohis seniority and other rights and privileges, and to makehim whole for any loss of earnings suffered (includingfringe benefits and insurance protection) as a result ofRespondent's unlawful conduct. Backpay shall be com-puted in themannerset forth inF.W. Woolworth Com-pany,90 NLRB 289, with interest added thereto in themanner set forth inIsis Plumbing & Heating Co.,138NLRB 716.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Floyd & Beasley Transfer Company,Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Truck Drivers and Helpers Local Union Number728, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers of America,is a labor organization within the meaning of the Act.3.By engaging in certain described conduct referredto hereinabove, in section III, A and C, hereof, Respond-ent interferedwith, restrained, and coerced its em-ployees in the exercise of rights guaranteed to them inSection 7 of the Act, and therebyhas engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(I) of the Act.4.By engaging in the conduct described in section III,D, above, Respondent discriminated against HowardHelton in regard to his tenure of employment, in order todiscourage activities protected by Section 7 of the Act,and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.5.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.6.The Respondent has not committed other unfairlabor practices as alleged in the complaint.RECOMMENDED ORDERThe Respondent, Floyd & Beasley Transfer Company,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Interrogating employees about their union sym-pathy and activity and that of fellow employees; threaten-ing employees that Respondent would close its Atlantaterminal rather than deal with the Union; polling the em-ployees about their union affiliation; soliciting employeesdisavowal of their union affiliation; or in any othermanner interfering with, restraining,or coercing em-ployees in the exercise of rights guaranteed by the Act.(b)Discouraging membership in the Union, or anyother labor organization, by discharging or in any othermanner discriminating against employees in regard totheir hire or tenure of employment or any term or condi-tion of employment.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Offer to Howard Helton immediate and full rein-statement to his former or substantially equivalent posi-tion,without prejudice to his seniority and other rightsand privileges, and make him whole for any loss ofearnings he may have suffered (including fringe benefitsand insurance protection) by reason of Respondent's dis-crimination against him as set forth in the section of thisTrial Examiner's Decision entitled "The Remedy." 414DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its terminal in Atlanta, Georgia, copies ofthe attached notice marked "Appendix."10 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 10, after being duly signed by Respondent's rep-resentative, shall be posted by the Respondent im-mediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 10, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.' 1IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges unfair labor practices notfound herein.10 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order"II In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the RecommendedOrder of a Trial Ex-aminerof the National LaborRelations Board and inorder to effectuate the policies of-the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT question employees about theirunion activity' and sympathy or the union activity andsympathy of other employees.WE WILL NOT threaten to close the Atlanta ter-minal rather than deal with the Union.-WE WILL NOT ask our employees to abandon theUnion.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce employees in the exer-cise of their right to engage in, or to refrain from en-gaging in, any or all of the activities specified in Sec-tion 7 of the Act.WE WILL offer Howard Helton immediate and fullreinstatementtohisformerorsubstantiallyequivalent position, without prejudice to any rightsor privileges previously enjoyed and make him wholefor any loss of pay he may have suffered by reason ofthe discrimination against him.DatedByFLOYD & BEASLEYTRANSFER COMPANY, INC.(Employer)(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 730 PeachtreeStreet,N.E.,Room 701, Atlanta, Georgia 30308,Telephone 526-5760.